          Case 4:16-cr-00155-KGB Document 7 Filed 02/27/20 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS


UNITED STATES OF AMERICA                    )
                                            )
v.                                          )       4:16-CR-00155 KGB
                                            )
CYRIL FRITCH                                )


                                MOTION TO SUBSTITUTE

       Alexander D. Morgan, Assistant United States Attorney, hereby requests he be substituted

as counsel for the United States, replacing John Ray White, Assistant U.S. Attorney, in the above

captioned matter.

                                                    Respectfully submitted,

                                                    CODY HILAND
                                                    United States Attorney

                                                    ______________________
                                                    ALEXANDER D. MORGAN
                                                    Assistant United States Attorney
                                                    Bar Number 0390930
                                                    P.O. Box 1229
                                                    Little Rock, AR 72203
                                                    (501)340-2600
                                                    alex.morgan@usdoj.gov
